Exhibit 10.1

 

June 7, 2019

 

Julia C. Owens

7 Jefferson Court

Ann Arbor, MI 48103

 

Re:      Amended and Restated Employment Terms

Dear Julia:

Millendo Therapeutics US, Inc. (the “Company”) desires to amend and restate the
terms of your employment as the President and Chief Executive Officer of the
Company pursuant to the terms of this letter (the “Agreement”).   Subject to
your execution of this Agreement, effective as of January 1, 2019 (the
“Effective Date”) this Agreement amends, restates and supersedes in its entirety
your employment terms with Millendo Therapeutics US, Inc. (formerly known as
Atterocor, Inc.) dated July 25, 2012 (the “Prior Agreement”).

1.         Duties and Responsibilities.  As the President and Chief Executive
Officer, you will continue to have the duties and responsibilities set forth in
the job description for such position, including the duties that you have been
performing during your employment to date with the Company. It is anticipated
that such duties will include your providing services to Millendo Therapeutics,
Inc. (the “Parent”) as Parent’s President and Chief Executive Officer, without
further or additional compensation or benefits other than as set forth in this
Agreement.  You will report to the Parent’s Board of Directors (the “Board”).

2.         Location.  You will continue to be based out of the Company’s Ann
Arbor, Michigan office, subject to business travel as necessary.

3.         Compensation.

a.         Base Salary.  Starting on the Effective Date, your annual base salary
rate will be $478,900, less payroll deductions and all required withholdings and
subject to review and adjustment by the Company in its sole discretion (“Base
Salary”).  You will be paid in accordance with the Company’s standard payroll
practices, currently semi-monthly. Because your position is classified as
exempt, you will not be eligible for overtime premiums.

b.         Bonus.  You will continue to be eligible to earn an annual
performance bonus targeted at 50% (the “Target Amount”) of your then-current
base salary (“Annual Bonus”). The Annual Bonus will be based upon the assessment
by the Board, or any authorized committee thereof, in its sole discretion, of
both your performance and the Company’s performance. The Board, or any
authorized committee thereof, may, in its sole discretion, approve an Annual
Bonus in an amount in excess of the Target Amount.  The Annual Bonus, if any,
will be subject to applicable payroll deductions and withholdings. Following the
close of each calendar year, the Company and the Board (or any authorized
committee thereof) will determine whether you have earned the Annual Bonus, and
the amount of any Annual Bonus. No amount of the Annual










 

Bonus is guaranteed, and you must be an employee in good standing on the Annual
Bonus payment date to be eligible to receive an Annual Bonus.  Your eligibility
for an Annual Bonus is subject to change in the discretion of the Company or the
Board (or any authorized committee thereof).

c.         Expense Reimbursement.  The Company shall reimburse you for all
customary and appropriate business-related expenses actually incurred and
documented in accordance with Company policy, as in effect from time to
time.  For the avoidance of doubt, to the extent that any reimbursements payable
to you are subject to the provisions of Section 409A of the Code:  (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

4.         Benefits.  You continue to be eligible to participate on the same
basis as similarly situated employees in the Company’s benefit plans in effect
from time to time during your employment.  All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan.  The Company reserves the right to change,
alter or terminate any benefit plan in its sole discretion.

5.         Options. You were previously granted one or more options to purchase
shares of the Parent’s common stock as set forth on Exhibit A hereto
(collectively the “Existing Options”).  The Existing Options remain subject to
the terms and conditions of the applicable plan pursuant to which such option(s)
was granted (either the Millendo Therapeutics, Inc. 2012 Stock Plan, as amended
(the “Original Millendo Plan”) or the OvaScience, Inc. (now known as Millendo
Therapeutics, Inc.) 2012 Stock Incentive Plan, as amended (the “New Millendo
Plan”, and together with the Original Millendo Plan,  the “Stock Plans”), and
the applicable option agreement(s) between you and the Company entered into
pursuant to the applicable Stock Plan, and any applicable early exercise rights
granted to you by the Company on March 4, 2016.  You understand, acknowledge and
agree that, as of the date hereof, you do not hold any stock options or other
incentive equity awards of the Parent, other than as set forth on Exhibit A, and
that the Existing Options shall only be subject to accelerated vesting in the
event of a change in control of or similar transaction involving Parent as set
forth on Exhibit A hereto or as expressly provided in the applicable Stock Plan,
option agreement or granting resolutions.

6.         Company Policies.  As a Company employee, you shall continue to abide
by all Company policies and procedures and all applicable policies and
procedures of Parent as they may be interpreted, adopted, revised or deleted
from time to time in the Company’s and Parent’s sole discretion.

7.         Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement. As a condition of continued employment and the
increased benefits provided herein, you must sign and comply with the enclosed
Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement (the “CIIA”) which prohibits unauthorized use or
disclosure of the Company’s and the Parent’s and their affiliates’ respective
proprietary information, and prohibits certain solicitations and competitive
activities, among other obligations.  The CIIA contains










 

provisions that are intended by the parties to survive and do survive
termination of this Agreement.

8.         At-Will Employment.  Your employment relationship with the Company
continues to be at-will.  You may terminate your employment with the Company at
any time and for any reason whatsoever simply by notifying the
Company.  Likewise, the Company may terminate your employment at any time, with
or without cause or advance notice, subject to Sections 9, 10 and 11.  Your
employment at-will status can only be modified in a written agreement signed by
you and the Board.

9.         Termination Without Cause or for Good Reason Absent a Change in
Control.

a.         If the Company terminates your employment, at any time except during
the Change in Control Period (as defined below), without “Cause” (as defined
below) or you resign for “Good Reason” (as defined below) then you shall be
entitled to receive the Accrued Obligations (defined below).  Subject to your
full compliance with this Section and Section 9(b) and provided that such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), if you timely execute a separation
agreement that includes a general release of claims in favor of the Company and
the Parent, in the form presented by the Company (the “Release”), and allow it
to become effective in accordance with Section 9(b) (the date that the Release
becomes effective and may no longer be revoked by you is referred to as the
“Release Effective Date”), then the Company will provide you with the following
“Severance Benefits:”

i.   The Company will pay you an amount equal to twelve (12) months of your then
current Base Salary, less applicable withholdings and deductions, paid in
twenty-four (24) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining twenty-three (23) installments
occurring on the Company’s regularly scheduled payroll dates thereafter;

ii.   If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay 100% of the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) twelve (12) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
you on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for










 

such month, subject to applicable tax withholding, for the remainder of the
COBRA Payment Period.  Nothing in this Agreement shall deprive you of your
rights under COBRA or ERISA for benefits under plans and policies arising under
your employment by the Company.

b.         You shall not receive the Severance Benefits (pursuant to Section
9(a)) or Change in Control Severance Benefits (pursuant to and as defined in
Section 10(a)) unless you execute the Release within the consideration period
specified therein, which shall in no event be more than 60 days following your
Separation from Service, and until the Release becomes effective and can no
longer be revoked by you under its terms.  Your ability to receive the Severance
Benefits or Change in Control Severance Benefits is further conditioned upon
you:  returning all Company property and any Parent property; complying with
your post-termination obligations under this letter and the CIIA; and complying
with the Release including without limitation any non-disparagement and
confidentiality provisions contained therein.  For the avoidance of doubt, you
will only be eligible to receive, at most, either the Severance Benefits or the
Change in Control Severance Benefits, but under no circumstance will you be
eligible to receive both Severance Benefits and Change in Control Severance
Benefits.

c.         The Severance Benefits (provided to you pursuant to Section 9(a)) or
Change in Control Severance Benefits (provided to you pursuant to Section 10(a))
are in lieu of, and not in addition to, any benefits to which you may otherwise
be entitled under any Company and any Parent severance plan, policy or program.

d.         The damages caused by your termination of employment without Cause
would be difficult to ascertain; therefore, the Severance Benefits or Change in
Control Severance Benefits for which you are eligible in exchange for the
Release are agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

e.         “Cause” shall mean the Company (or its designee) has determined in
its sole discretion that you have engaged in any of the following: (i) a
material breach of any covenant or condition under this Agreement or any other
agreement between the parties; (ii) any act constituting dishonesty, fraud,
immoral or disreputable conduct; (iii) any conduct which constitutes a felony
under applicable law; (iv) material violation of any Company policy or any
applicable Parent policy or any act of misconduct; (v) refusal to follow or
implement a clear and reasonable directive of Company or, if applicable, Parent;
(vi) negligence or incompetence in the performance of your  duties or failure to
perform such duties in a manner satisfactory to the Company after the expiration
of ten (10) days without cure after written notice of such failure; or (vii)
breach of fiduciary duty.

f.          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without your consent: (i) a material
reduction in your Base Salary of at least 10%; (ii) a material reduction in your
duties, authority and responsibilities relative to your duties, authority, and
responsibilities in effect immediately prior to such reduction; or (iii) the
relocation of your principal place of employment, without your consent, in a
manner that lengthens your one-way commute distance by fifty (50) or more miles
from your then-current principal place of employment immediately prior to such
relocation; provided, however, that, any such termination by you shall only be
deemed for










 

Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); (3) the Company has not,
prior to receiving such notice from you, already informed you that your
employment with the Company is being terminated and (4) you voluntarily
terminate your employment within thirty (30) days following the end of the Cure
Period.

g.         For purposes of this Agreement, “Accrued Obligations” are (i) your
accrued but unpaid salary through the date of termination, (ii) any unreimbursed
business expenses incurred by you payable in accordance with the Company’s
standard expense reimbursement policies, and (iii) benefits owed to you under
any qualified retirement plan or health and welfare benefit plan in which you
were a participant in accordance with applicable law and the provisions of such
plan.

10.            Termination Without Cause or for Good Reason Coincident with a
Change in Control.

a.         If you experience a “Termination Event,” which shall mean that your
employment by the Company is terminated by the Company or any successor entity
without Cause (not including termination by virtue of death or Disability (as
defined below)) or by you for Good Reason in either case within twelve (12)
months following or three (3) months prior to the effective date of a “Change in
Control” (as defined in Section 10(b) below) (such time period referred to
herein as the “Change in Control Period”), provided that such Termination Event
constitutes a Separation from Service, then in addition to providing you with
the Accrued Obligations and subject to your compliance with Sections 9(a) and
9(b), the Company will provide you with the following “Change in Control
Severance Benefits:”

i.   The Company will pay you an amount equal to eighteen (18) months’ of your
then current Base Salary, less applicable withholdings and deductions, paid in
thirty-six (36) equal installments beginning on the Company’s first regularly
scheduled payroll date which occurs at least five (5) business days following
the Release Effective Date, with the remaining thirty-five (35) installments
occurring on the Company’s regularly scheduled payroll dates thereafter;

ii.   If you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination, then the Company shall pay 100% of the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) eighteen (18) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to,










 

the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of paying COBRA
premiums pursuant to this Section, the Company shall pay you on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax
withholding, for the remainder of the COBRA Payment Period.  Nothing in this
Agreement shall deprive you of your rights under COBRA or ERISA for benefits
under plans and policies arising under your employment by the Company;

iii.  The Company will pay an additional amount equivalent to eighteen (18)
months of your Annual Bonus, which is calculated using the full Target Amount as
defined in Section 3(b) and multiplied by 1.5, for the performance year in which
your termination occurs.  This amount will be payable subject to standard
federal and state payroll withholding requirements and will be paid when bonuses
for that year are paid to similarly situated employees;

iv.  Notwithstanding anything to the contrary set forth in any applicable equity
incentive plans or award agreements, and provided the applicable stock option or
other equity award is assumed or continued by the successor or acquiror entity
in such Change in Control or such stock option or other equity award is
substituted for a similar award of the successor or acquiror entity, then
effective as of the later of the effective date of the Change in Control or the
date of the Termination Event, the vesting and exercisability of (i) the
Existing Options subject to acceleration of vesting upon a Change in Control, as
stated on Exhibit A, and (ii) all equity awards granted after the date of this
Agreement that are subject to a time-based vesting schedule, shall accelerate
such that all such shares become immediately vested and exercisable by you.  The
applicable Existing Options and all applicable equity awards granted after the
date of this Agreement shall remain outstanding following the Termination Event
if and to the extent necessary to give effect to this Section 10(a)(iv), subject
to the original maximum term of the award (without regard to your termination).

b.         “Change in Control” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly,
of securities of the Parent representing 50% or more of the total voting power
represented by the Parent’s then outstanding voting securities; (ii) the
consummation of the sale or disposition by the Parent of all or substantially
all of the Parent’s assets; or (iii) the consummation of a merger or
consolidation of the Parent with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Parent
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Parent or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

11.       Other Terminations.

a.         For all other types of terminations, including a resignation by you
not for Good Reason, a termination for Cause, or a termination on account of
your death










 

or Disability, you will not be eligible to receive the Severance Benefits or
Change in Control Severance Benefits and the Company will be required only to
provide the Accrued Obligations.

b.         Anything in this letter to the contrary notwithstanding, in the event
the Company’s business is discontinued because rendered impracticable by
substantial financial losses, lack of funding, legal decisions, administrative
rulings, declaration of war, dissolution, national or local economic depression
or crisis or any reasons beyond the control of the Company, then your employment
shall terminate as of the day the Company determines to cease operations.  In
the event your employment is terminated pursuant to this Section 11(b), you will
not receive the Severance Benefits, the Change in Control Severance Benefits, or
any other severance compensation or benefit, except that, pursuant to the
Company’s standard payroll policies, the Company shall provide the Accrued
Obligations.

c.         For purposes of this Agreement, termination by the Company based on
“Disability” shall mean termination because you are unable due to a physical or
mental condition to perform the essential functions of your position with or
without reasonable accommodation for six (6) months in the aggregate during any
twelve (12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period.  This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law.

12.       Section 409A.

a.         Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of the Internal Revenue Code (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”).  Severance benefits shall not commence until you have a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“separation from service”).   Each installment of severance benefits is a
separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if such exemptions are not
available and you are, upon separation from service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after your separation from service, or (ii) your death.  The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

b.         It is intended that this Agreement shall comply with the requirements
of Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.










 

Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify you for any taxes or interest that may be assessed by the Internal
Revenue Service pursuant to Section 409A of the Code to payments made pursuant
to this Agreement.

13.       Section 280G; Limitations on Payment.

a.         If any payment or benefit you will or may receive from the Company or
otherwise under Section 10 of this Agreement (a “280G Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment provided
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).

b.         Notwithstanding any provision of Section 13(a) to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

c.         Unless you and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the change in control
transaction shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 13.  The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder.










 

d.         If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 13(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, you agree to promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 13(a)) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 13(a), you shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

14.       Obligations to Prior Employers.  In your work for the Company and in
the context of providing services to the Parent, you will continue to be
expected not to use or disclose any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company or the Parent.  You agree that you will not bring onto Company or Parent
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.  You
specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties under this
Agreement.  You also agree to honor all obligations to former employers during
your employment with the Company and in the context of providing services to the
Parent.

15.       Outside Activities during Employment.  Except with the prior written
consent of the Board, including consent given to you prior to the signing of
this Agreement, you will not, while employed by the Company, undertake or engage
in any other employment, occupation or business enterprise that would interfere
with your responsibilities and the performance of your duties hereunder except
for (i) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as you
may wish to serve, (ii) reasonable time devoted to activities in the non-profit
and business communities consistent with your duties; and (iii) such other
activities as may be specifically approved by the Board. This restriction shall
not, however, preclude you (x) from owning less than one percent (1%) of the
total outstanding shares of a publicly traded company, or (y) from employment or
service in any capacity with Affiliates of the Company.  As used in this
Agreement, “Affiliates” means an entity under common management or control with
the Company.

16.       Complete Agreement.  This letter, together with your CIIA and all
policies and procedures of the Company and, as applicable, the Parent, forms the
complete and exclusive statement of your continued employment agreement with the
Company.  It supersedes any other representations or promises made to you by
anyone, whether oral or written, including the Prior Agreement.  You and the
Company and/or the Parent may have entered into agreements relating to your
equity in the Parent, which are not affected by this Agreement unless otherwise
stated herein.  If you and the Company have entered into a prior agreement
relating to proprietary information and inventions assignment, that agreement
shall be superseded prospectively only.  No term or provision of this Agreement
may be amended waived, released, discharged or modified except in writing,
signed by you and an authorized officer of the Company, except that the Company
may,










 

in its sole discretion, adjust salaries, incentive compensation, stock plans,
benefits, job titles, locations, duties, responsibilities, and reporting
relationships.

17.       Successors and Assigns.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  The Company may assign this Agreement and its rights and obligations
hereunder in whole or in part, to the Parent and to any company or other entity
(including an affiliated entity) with or into which the Company may hereafter
merge or consolidate, or who becomes a successor, or to which the Company may
transfer all or substantially all of its assets, and, in consideration of your
employment or continued employment hereunder, you hereby consent to any such
assignment.  You may not assign or transfer this Agreement or any rights or
obligations hereunder, other than to your estate upon your death.

18.       Resolution of Disputes.  The parties recognize that litigation in
federal or state courts or before federal or state administrative agencies of
disputes arising out of your employment with the Company or out of this
Agreement, or your termination of employment or termination of this Agreement,
may not be in the best interests of either you or the Company, and may result in
unnecessary costs, delays, complexities, and uncertainty.  The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or your
employment, including, but not limited to, any claim arising out of this
Agreement, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, Section 1981 of the Civil Rights
Act of 1966, as amended, the Family Medical Leave Act, the Employee Retirement
Income Security Act, and any similar federal, state or local law, statute,
regulation, or any common law doctrine, whether that dispute arises during or
after employment, shall be settled by binding arbitration conducted before a
single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS rules; provided, however, that this dispute resolution provision
shall not apply to any separate agreements between the parties that do not
themselves specify arbitration as an exclusive remedy.  The location for the
arbitration shall be in the Ann Arbor/Detroit, Michigan area.  Any award made by
such arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.  The arbitrators’ fees and expenses
and all administrative fees and expenses associated with the filing of the
arbitration shall be borne by the Company; provided, however, that at your
option, you may voluntarily pay up to one-half the costs and fees.  The parties
acknowledge and agree that their obligations to arbitrate under this Section
survive the termination of this Agreement and continue after the termination of
the employment relationship between you and the Company. The parties each
further agree that the arbitration provisions of this Agreement shall provide
each party with its exclusive remedy, and each party expressly waives any right
it might have to seek redress in any other forum, except as otherwise expressly
provided in this Agreement.  By electing arbitration as the means for final
settlement of all claims, the parties hereby waive their respective rights to,
and agree not to, sue each other in any action in a federal, state or local
court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement.  The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial










 

by jury.  In addition, all claims, disputes, or causes of action under this
Section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.

Please sign and date this letter, and the enclosed CIIA, and return them to me
by April 29, 2019 if you wish to accept continued employment at the Company
under the terms described above.

We thank you for your service to date and look forward to the opportunity to
continue working with you.

Sincerely,

 

 

 

 

/s/ Louis J. Arcudi III

 

 

Name: Louis J. Arcudi III

 

Title: Chief Financial Officer

 

 

 

Agreed and Accepted:

 

 

 

 

/s/ Julia C. Owens

 

 

Julia C. Owens, Ph.D.

 

Date: 6/19/2019

 

 

 

Attachment:  Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement










 

Exhibit A

Existing Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Date

  

  

Exercise
Price

  

  

Number of
Shares

  

  

Stock Plan

  

  

Vesting Schedule or Date
Fully vested

  

  

Change in Control
Acceleration Terms

08/30/2012

 

 

$


1.08

 

 


60,179

 

 

2012 Original
Millendo Plan

 

 

7/25/2016

 

 

Fully vested

1/28/2016

 

 

$


4.44

 

 


151,600

 

 

2012 Original
Millendo Plan

 

 

25% Year 1, shares subject to
option, 1/48th monthly remaining
36 months

 

 

See March 4, 2016 Board
Minutes 1

08/24/2018

 

 

$


16.40

 

 


174,839

 

 

2012 Original
Millendo Plan

 

 

25% Year 1, shares subject to
option, 1/48th monthly remaining
36 months

 

 

See August 24, 2018 Board
Written Consent2

01/15/2019

 

 

$


8.80

 

 


66,666

 

 

2012 New Millendo
Plan

 

 

25% Year 1, of remaining shares,
1/36th monthly each month
thereafter

 

 

See this letter: Section 10(a)
(iv)

01/15/2019

 

 

$


8.80

 

 


107,327

 

 

2012 Original
Millendo Plan

 

 

25% Year 1, of remaining shares,
1/36th monthly each month
thereafter

 

 

See this letter: Section 10(a)
(iv)

--------------------------------------------------------------------------------

1 If within 6 months prior to or within 6 months following a Change in Control,
the Optionee will be entitled to accelerated vesting as to 100% of the option.

2 If within 6 months prior to or within 12 months following a Change in Control,
(i) the Company (or any parent or subsidiary or successor of the Company)
terminates the Optionee’s employment with the Company other than for Cause,
death or disability, or (ii) the Optionee Resigns from such employment for Good
Reason, then in each such event, to the terms herein, the Optionee will be
entitled to accelerated vesting as to 100% of the option.



